DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-20, claim 1 recites a non-blocking pressure sensitive adhesive composition.  Applicant’s specification at paragraph 0022 recites that the term “pressure sensitive adhesive” is used to designate adhesives that are aggressively and permanently tacky at room temperature.   Applicant’s specification at paragraph 0029 recites that blocking refers to undesirable adhesion between two adjacent layers of fabric within the composite, wherein non-blocking is defined to be a rating of 1-no blocking.  Applicant’s specification does not appear to define a non-blocking pressure sensitive adhesive.  It is unclear how a composition can be both non-blocking or non-adhering and a pressure sensitive adhesive, as an adhesive cannot appear to 
Additionally, claim 1 recites that the NonB-PSA coating comprises a pressure sensitive adhesive and a plurality of first inorganic particles.  Although the claims each recite a non-blocking pressure sensitive adhesive composition, the claims do not recite a NonB-PSA coating.  Therefore, the recitation of the NonB-PSA coating lacks proper antecedent basis in the claims.
Additionally, claim 1 recites that the coating is in an amount of at least about 10 g/m2.  Claims reciting "at least about" are invalid for indefiniteness where there is nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term “about.” 
Regarding claim 20, the claim recites the article of clothing of claim 21.  However, since claim 21 is not recited, it is unclear what claim Applicants were referencing, although for purposes of examination, claim 20 will be interpreted as being dependent from claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-12, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,825,048 to Wang in view of USPN 7,858,540 to Ardiff.
Regarding claims 1-12, 14 and 16-20, Wang teaches a puncture resistant composite comprising a first textile layer and a second textile layer, each of which comprises a plurality of yarns or fibers having a tenacity of about 8 or more grams per denier or 14 or more grams per denier, at least one of the lower surface of the first textile layer and the upper surface of the second textile layer comprising about 10 wt.% or less, based on the total weight of the textile layer, of a coating comprising a plurality of particles having a diameter of about 20 µm or less, the coating optionally comprising a binder (Wang, Abstract, Id., column 2 line 66 to column 3 line 9).  Wang teaches that the first and textile layers can comprise a plurality of yarns provided in a knit or woven construction, wherein the textile layers can have a weight of about 4 to about 10 ounces per square yard (Id., column 2 lines 45-65).  Wang teaches that an exemplary fabric is a KEVLAR® fabric comprising yarns woven together in a plain weave construction with 31.5 ends/inch and 31 picks/inch (Id., column 10 lines 23-38). Wang teaches that the textile layers are stacked to form the composite, wherein the composite can comprise any suitable number of textile layers, including twelve and forty textile layers (Id., column 3 line 62 to column 4 line 24).  Wang teaches that the coating imparts increased puncture resistance to the composite (Id., column 4 lines 25-48).  Wang teaches that the coating comprise particles having a diameter of about 1 µm or less or about 300 nm or less, wherein suitable particles include silica and alumina particles, or titanium dioxide (Id., column 4 line 49 to column 6 line 2).  Wang teaches that the coating can further include a binder (Id., column 6 lines 54-64).  Wang teaches that the ratio of the amount of particles present in the coating to the amount of binder solids is typically greater 
In the event it is shown that Wang does not disclose the claimed invention with sufficient specificity, the invention is obvious because Wang discloses the claimed properties and ranges, and discloses that the properties and ranges may vary to successfully practice the invention of Wang.    
Wang teaches that the coating can further include a binder.  Additionally, Wang teaches that the coating can comprise a water-repellant, including fluorochemicals or fluoropolymers (Wang, column 7 lines 10-15).  Wang does not appear to teach the claimed pressure sensitive adhesive.  However, Applicants’ specification only appears to reference the objective characteristic of low Tg when describing the pressure sensitive adhesive suitable for the claimed invention.
Ardiff teaches an environmentally resistant ballistic composite based on a nitrile rubber binder that retains superior ballistic resistance performance after exposure to liquids such as sea water and organic solvents (Ardiff, Abstract, column 7 lines 36-65).  Ardiff teaches that the binder is resistant to dissolution, penetration and/or transpiration by water and resistant to dissolution, penetration and/or transpiration by one or more organic solvents, wherein the binder comprises from about 2% to about 50% by weight of the fabric (Id., column 2 lines 38-50).  Ardiff teaches that the fabric may be a plain woven fabric comprising high strength, high tensile modulus fibers with a preferred tenacity of at least about 7 g/denier or more, such as para-aramid fibers (Id., column 5 lines 3 to column 6 line 8).  Ardiff teaches that the fibers are coated with a nitrile rubber polymer binder having a glass transition temperature of less than about -40°C (Id., column 7 line 36 to column 8 line 19). Ardiff teaches that the nitrile rubber polymers comprise a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the puncture resistant composite of Wang, wherein the coating comprises a butadiene acrylonitrile rubber, as taught by Ardiff, motivated by the desire of forming a conventional puncture resistant composite comprising a binder material known in the art to predictably provide advantageous characteristics, such as resistance to dissolution, penetration and/or transpiration by water and organic solvents, for such materials.
Note that as best Examiner can determine, the rubber binder of the prior art combination appears to be within the scope of the claimed non-blocking pressure sensitive adhesives, as the rubber binder of the prior art combination comprises a substantially similar structure and composition as claimed.  The burden is on Applicant to prove otherwise.
Regarding the claimed amount of coating on each surface, the prior art combination teaches that the textile layers can have a weight of about 4 to about 10 ounces per square yard and at least one of the lower surface of the first textile layer and the upper surface of the second textile layer comprising about 10 wt.% or less, based on the total weight of the textile layer, of a coating.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the puncture resistant composite of the prior art combination, and adjusting and varying the weight of the coating, such as within the 
Regarding the claimed median particle size, the prior art combination teaches that the coating comprise particles having a diameter of about 10 µm or less, or about 1 µm or less or about 300 nm or less.  Since the particles comprise a diameter of about 300 nm or less, it is reasonable for one of ordinary skill to expect that the median primary particle diameter size is less than about 0.5 microns.
Regarding claim 2, any of the additional textile layers set forth above are within the scope of the claimed secondary textile layer.  Alternatively, the prior art combination teaches the inclusion of one or more textile backing materials (Wang, column 9 lines 48-58). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the puncture resistant composite of the prior art combination, and including an additional textile backing material, as taught by Wang, motivated by the desire of forming a conventional puncture resistant composite having the desired puncture resistance based on the totality of the teachings of the prior art.
Regarding claim 3, since the claim recites that the textile layer comprises about 10 wt% or less of a coating, the claim is interpreted to include 0 wt% of a coating.
Alternatively, the prior art combination teaches each textile layer can have a coating applied to both surfaces comprising about 10 wt.% or less, based on the total weight of the textile layer, of a coating comprising a plurality of particles having a diameter of about 20 µm or less (Wang, column 7 lines 16-29).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the puncture resistant composite of the prior art combination, the textile layers have a coating on each surface having a 
Regarding claims 5 and 6, the prior art combination teaches that suitable particles include silica and alumina particles, or titanium dioxide.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the puncture resistant composite of the prior art combination, wherein the particles comprise either of silica or alumina particles or titanium dioxide, motivated by the desire of forming a conventional puncture resistant composite based on the totality of the teachings of the prior art.
Regarding claims 16 and 17, the prior art combination teaches that an exemplary fabric is an aramid KEVLAR® fabric comprising yarns woven together in a plain weave construction with 31.5 ends/inch and 31 picks/inch (Wang, column 3 lines 10-55, column 10 lines 23-38).
Regarding claims 19 and 20, the prior art combination teaches that the puncture resistant composite is suited for personal body armor, and can be incorporated into a vest (Wang, column 8 lines 22-28).

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of USPN 7,910,502 to Hurst.
Regarding claims 1-20, the teachings of Wang set forth above are incorporated here.  As set forth above, Wang teaches that the coating can further include a binder, such as acrylic binders (Wang, column 6 lines 54-64) and that the coating can comprise a water-repellant. Wang does not appear to teach the claimed pressure sensitive adhesive.  However, Applicants’ g when describing the pressure sensitive adhesive suitable for the claimed invention.
Hurst teaches a similar ballistic resistant article having excellent resistance to deterioration due to liquid exposure, the article formed from a woven and non-woven fibrous components, wherein the surfaces of the fibers are coated with a polymeric composition resistant to dissolution by water and one or more organic solvents (Hurst, Abstract, column 2 line 38 to column 3 line 2).  Hurst teaches that the fibers of the fibrous layers preferably comprise high-strength, high tensile modulus fibers having a tenancy of at least about 7 g/denier or more, such as aramid fibers (Id., column 8 line 40 to column 10 line 29).  Hurst teaches that the polymeric composition is a matrix material used to represent a binder material (Id., column 5 lines 44-63).  Hurst teaches that suitable polymeric matrix compositions include synthetic rubbers, styrene-butadiene copolymer, acrylic polymers and silicone (Id., column 6 line 45 to column 7 line 35).  Hurst teaches that the glass transition temperature of the preferred thermoplastic matrix composition is more preferably less than about -40°C, and a preferred elongation at break of most preferably at least about 300% (Id., column 7 line 48 to column 8 line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the puncture resistant composite of Wang, wherein the acrylic binder comprises a Tg, as taught by Hurst, motivated by the desire of forming a conventional puncture resistant composite comprising a binder material having properties known in the art to predictably suitable for similar materials, including resistance to dissolution by water and one or more organic solvents.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the puncture resistant composite of Wang, .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ardiff, as applied to claims 1-12, 14 and 16-20 above, and further in view of US Pub. No. 2016/0326690 to Rozant.
Regarding claim 15, the prior art combination does not appear to teach that the coating includes a fire retardant.  However, Rozant teaches a flexible composite suitable for use in a knife, pick, bullet and fragment-resistant article comprising fibrous fabric section zones, wherein a thermoplastic or elastomeric resin is coated onto a fibrous fabric section (Rozant, Abstract, paragraphs 0033, 0042, 0067). Rozant teaches that the elastomeric resin is a rubber or silicone (Id., paragraphs 0067, 0068).  Rozant teaches that the coating may comprise mineral fillers and fire retardants (Id., paragraphs 0063, 0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the puncture resistant composite of the prior art combination, wherein the coating additionally comprises a fire retardant, as taught by Rozant, motivated by the desire of forming a conventional puncture resistant composite comprising additives known in the art to be predictably advantageous for similar composites, where increased properties are desired in hazardous conditions.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hurst, as applied to claims 1-14 and 16-20 above, and further in view of Rozant.
Regarding claim 15, the prior art combination does not appear to teach that the coating includes a fire retardant.  However, Rozant teaches a flexible composite suitable for use in a knife, pick, bullet and fragment-resistant article comprising fibrous fabric section zones, wherein a thermoplastic or elastomeric resin is coated onto a fibrous fabric section (Rozant, Abstract, paragraphs 0033, 0042, 0067). Rozant teaches that the elastomeric resin is a rubber or silicone (Id., paragraphs 0067, 0068).  Rozant teaches that the coating may comprise mineral fillers and fire retardants (Id., paragraphs 0063, 0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the puncture resistant composite of the prior art combination, wherein the coating additionally comprises a fire retardant, as taught by Rozant, motivated by the desire of forming a conventional puncture resistant composite comprising additives known in the art to be predictably advantageous for similar composites, where increased properties are desired in hazardous conditions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17/015,741 (reference application). Although the claims at issue are not identical, they are not the current claims are substantially similar or identical in scope with the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12, 14 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/743,081 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are substantially similar or identical in scope with the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/743,037 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are substantially similar or identical in scope with the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786